UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6079



WILFREDO GONZALEZ LORA,

                                               Plaintiff - Appellant,

             versus


THOMAS M. HOLLENHORST, Assistant United States
Attorney for the Eastern District of Virginia,
in his official and personal capacities;
ROBERT TRENT, Immigration and Naturalization
Service’s Officer, in his official and
personal   capacities;   JIM   TRUSTY,   State
Attorney for Montgomery County, Maryland, in
his official and personal capacities; ALAN B.
SOSCHIN, Attorney At Law, in his official and
personal capacities,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-757-2)


Submitted:    April 10, 2003                 Decided:   April 29, 2003


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilfredo Gonzalez Lora, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Wilfredo Gonzalez Lora appeals the district court’s orders

denying relief on his Bivens* complaint pursuant to 28 U.S.C.

§ 1915A(b)(1) (2000), and denying his motion filed under Fed. R.

Civ. P. 59(e).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. See Lora v. Hollenhorst, No. CA-02-757-2 (E.D. Va.

Sept. 30, 2002; Dec. 11, 2002).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




     *
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).


                                  2